 1   Peter H. Arkison                                                                  Honorable Marc L.
     Barreca
 2   103 East Holly Street, Suite 502                                                              Chapter 7
     Bellingham, WA 98225
 3   360-510-5113
                               UNITED STATES BANKRUPTCY COURT
 4                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5

 6    In re:                                     )   Chapter 7
                                                 )
 7    JOHN FELIX CASTLEMAN, SR.                  )   BK INTERNAL APPEAL NO. 21-S006
                                                 )
 8    and                                        )   DISTRICT COURT CASE NO. 21-cv-00829-RSL
                                                 )
 9    KIMBERLY KAY CASTLEMAN                     )   BANKRUPTCY NO. . 21-10586
                                                 )
10                            Debtors            )   APPELLEE’S SUPPLEMENTAL DESIGNATION
                                                 )   OF RECORD
11

12             DENNIS LEE BURMAN, the Chapter 7 Trustee, Appellee believes the Record on Appeal
13   should be supplemented with the transcript of hearing on May 12, 2021.
14             Dated: July 14, 2021
15

16                                                                         /s/ Peter H. Arkison
                                                                           Peter H. Arkison
17                                                                         Attorney for the Trustee
18

19

20

21

22

23

24

25

26   Appellee’s Supplemental Designation                                  Law Offices of
     of Record on Appeal - 1                                              Peter H. Arkison
                                                                          103 E. Holly Street, Suite 502
                                                                          Bellingham, WA 98225-4728
                                                                          (360) 510-5113
Case 19-12233-MLB         Doc 103          Filed 07/14/21   Ent. 07/14/21 20:53:03     Pg. 1 of 1
